DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 20, in line 2, the claim refers to “a gasket”. It is unclear if this gasket is the same gasket as claim 15 or if this is an additional gasket. For the purposes of examination, the examiner is going to treat the claim as if it read, "”. . .the gasket operably coupled to the central flange.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR10-0759047 to Jeon, hereinafter referred to as Jeon, see English language translation provided herewith.
In reference to claim 8, Jeon discloses the claimed invention including:
A cabinet (illustrated but not labeled in figure 3) for an appliance, comprising:
a base (20);
a rear wall, see figure 3, operably coupled to the base;
a machine compartment (10) defined between the rear wall and the base;
a fascia (90) operably coupled to the rear wall proximate to the machine compartment (10), the fascia including first and second side flanges and an upper portion (see annotated reference below. See detail for clarity of the structure defined as the side flanges) that cooperate to define at least one aperture (95/92/94); and
a divider wall disposed within the machine compartment and operably coupled to the rear wall.

    PNG
    media_image1.png
    440
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    250
    441
    media_image2.png
    Greyscale


In reference to claim 12, Jeon discloses the claimed invention including:
the divider wall (100) defines a warm air zone (right side of 100 as viewed in figure 4) and a cool air zone (left side of 100 as viewed in figure 4) within the machine compartment (10), and wherein the divider wall minimizes recirculation of airflow between the warm air zone and the cool air zone, see page 5 of the English language translation.
In reference to claim 13, Jeon discloses the claimed invention including:
the upper portion of the fascia defines a plurality of slots (92/94 in the area above the dotted line) along a length (side length) of the upper portion, and wherein the plurality of slots are configured to maintain the warm air zone and the cool air zone (by expelling air therethrough).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-11, and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of US 2016/0116204 to Li et al., hereinafter referred to as Li.
In reference to claim 1, Jeon and Li disclose the claimed invention.
Jeon discloses an appliance, comprising:
a base (20, see figure 3) ;
a wrapper  (cabinet illustrated but not labeled in figure 3) operably coupled to the base (20);
a machine compartment (10) defined by the base and the wrapper;
a divider wall (100) disposed within the machine compartment, the divider wall including a wall body and operably coupled to the wrapper and defining a warm air zone (right of 100 as viewed in figure 4) and a cool air zone (left of 100 as viewed from figure 4)  of the machine compartment; and
a fascia (90) operably coupled to the wrapper proximate to the machine compartment, the fascia including:
an upper portion (see annotated reference with respect to claim 8 supra for the definition of the upper portion including the portion of the fascia above the dotted line) defining a plurality of slots (94/92 above the dotted line);
a first side flange (as defined supra operably coupled to the upper portion;
a second side flange (as defined supra) operably coupled to an opposing end of the upper portion;
and a central flange (as defined supra) disposed between the first and second side flanges and operably coupled to the base.
Jeon fails to explicitly disclose the divider wall including a gasket. However, Jeon does discloses that the dividing wall (100) blocks air circulation between the cold and hot side of the machine room, see page 5 of the English language translation.
Li discloses that in the art of refrigerator machine rooms having a divider (72) which separates a machine room (36) divided into first (54) and second (56) sides that it is a known method to provide the divider with a gasket (100) to assist with preventing air from leaking between zones (54) and (56) [0036]. This is strong evidence that modifying Jeon as claimed would produce predictable result (e.g. prevent air circulation between the cold and hot side of the divider). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Jeon by Li such that the divider wall (100) includes a gasket since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing air circulation between the hot and cold sides of the machine room.
In reference to claim 3, Jeon and Li disclose the claimed invention.
Jeon discloses the warm air zone (right side of 100) is partially defined by the first side flange and the central flange (at least the extreme right and upper sides), and wherein the cool air zone (left side of 100)  is partially defined by the second side flange and the central flange (at least the extreme left and upper sides).
In reference to claim 4, Jeon and Li disclose the claimed invention.
Jeon discloses a fan (70) disposed within the machine compartment (10) proximate to the divider wall (100), but fails to disclose the divider wall is coupled to and surrounds the fan to separate the warm air zone and the cool air zone.
Li teaches that in the art of refrigerator machine compartments, that it is a known method to provide a divider wall (70) such that the divider wall is coupled to and surrounds a fan (20, 92, 48, etc.) to separate the warm air zone (54) and the cool air zone (56). This is strong evidence that modifying Jeon as claimed would produce predictable result (e.g. provide a mounting arrangement for the fan). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Jeon by Li such that the divider wall is coupled to and surrounds the fan to separate the warm air zone and the cool air zone, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing a mounting arrangement for the fan.
In reference to claim 5, Jeon and Li disclose the claimed invention.
the first and second side flanges each define a slit (94/92 below the dotted line as defined in the annotated reference supra with respect to claim 8) configured to direct an airflow path exterior to the machine compartment and within the machine compartment (from the interior to the exterior). Note that at least a portion of slits (94/92) below the dotted line are defined on the structure defined as the side flanges.
In reference to claim 6, Jeon and Li disclose the claimed invention.
the plurality of slots defined along the upper portion of the fascia (as defined in the annotated reference above with respect to claim 8) direct the airflow path into and out of the machine compartment to at least partially regulate the warm air zone and the cool air zone (from the interior to the exterior).
In reference to claim 7, Jeon and Li disclose the claimed invention.
When Jeon is modified by Li supra such that the gasket is provided around the perimeter of the dividing wall (100) to seal off the compartments, the gasket of the divider wall would operably coupled to the wrapper and the central flange around the wall body.
In reference to claim 9, Jeon and Li disclose the claimed invention.
Jeon discloses the divider wall (100) includes a wall body and a gasket operably coupled to the rear wall and the fascia. Jeon fails to explicitly disclose the divider wall including a gasket. However, Jeon does discloses that the dividing wall (100) blocks air circulation between the cold and hot side of the machine room, see page 5 of the English language translation.
Li discloses that in the art of refrigerator machine rooms having a divider (72) which separates a machine room (36) divided into first (54) and second (56) sides that it is a known method to provide the divider with a gasket (100) to assist with preventing air from leaking between zones (54) and (56) [0036]. This is strong evidence that modifying Jeon as claimed would produce predictable result (e.g. prevent air circulation between the cold and hot side of the divider). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Jeon by Li such that the divider wall (100) includes a gasket since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing air circulation between the hot and cold sides of the machine room.
In reference to claim 10, Jeon and Li disclose the claimed invention.
the fascia (90) includes a central flange (as defined in the annotated reference with respect to claim 8 supra), and wherein the at least one aperture includes a first (92) aperture and a second aperture (94).
In reference to claim 11, Jeon and Li disclose the claimed invention.
the first side flange and the central flange cooperate to define the first aperture (92), and wherein the second side flange and the central flange cooperate to define the second aperture (94). Note that the word “cooperate” is an extremely broad term that simply means “to act together”. Since the first (92) and second apertures (94) are defined between the central flange and the first and second flanges respectively, it is reasonable to interpret the first and second apertures being formed in cooperation with the central and first and second side flanges.
In reference to claim 14, Jeon and Li disclose the claimed invention.
Jeon discloses a fan (70) disposed within the machine compartment (10) operably coupled to the base (20), but fails to disclose the divider wall is coupled to and surrounds the fan to separate the warm air zone and the cool air zone.
Li teaches that in the art of refrigerator machine compartments, that it is a known method to provide a divider wall (70) such that the divider wall is coupled to and surrounds a fan (20, 92, 48, etc.) to separate the warm air zone (54) and the cool air zone (56). This is strong evidence that modifying Jeon as claimed would produce predictable result (e.g. provide a mounting arrangement for the fan). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Jeon by Li such that the divider wall is coupled to and surrounds the fan to separate the warm air zone and the cool air zone, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing a mounting arrangement for the fan.
In reference to claim 15, Jeon and Li disclose the claimed invention.
Jeon discloses a machine compartment (10) assembly for an appliance cabinet, comprising:
a fascia (90) configured to engage said appliance cabinet, the fascia including:
an upper portion (see annotated reference above with respect to claim 8) defining a plurality of slots (slots 94/92 above the dotted line)along a length (side length) of the upper portion;
a first side flange (as defined above with respect to claim 8) operably coupled to the upper portion; and
a second side flange (as defined above)operably coupled to the upper portion, wherein the first side flange and the second side flange each define a slit (apertures 94/92 located below the dotted lines are defined as the slits); and
a divider wall (100) proximate to the fascia, the divider wall including a wall body having an outer edge and defining a warm air zone (right side of 100) and a cool air zone (left side of 100).
Jeon fails to explicitly disclose the divider wall including a gasket. However, Jeon does discloses that the dividing wall (100) blocks air circulation between the cold and hot side of the machine room, see page 5 of the English language translation.
Li discloses that in the art of refrigerator machine rooms having a divider (72) which separates a machine room (36) divided into first (54) and second (56) sides that it is a known method to provide the divider with a gasket (100) to assist with preventing air from leaking between zones (54) and (56) [0036]. This is strong evidence that modifying Jeon as claimed would produce predictable result (e.g. prevent air circulation between the cold and hot side of the divider). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Jeon by Li such that the divider wall (100) includes a gasket since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing air circulation between the hot and cold sides of the machine room.
In reference to claim 16, Jeon and Li disclose the claimed invention.
Jeon discloses the fascia (90) directs an airflow path to regulate the warm air zone and the cool air zone of the machine compartment (by providing an air flow from the interior to the exterior.
In reference to claim 17, Jeon and Li disclose the claimed invention.
Jeon discloses the airflow path is directed via the plurality of slots (92/94 below the dotted line).
In reference to claim 18, Jeon and Li disclose the claimed invention.
Jeon discloses a fan (70) operably coupled to the divider wall (100) but fails to disclose the fan further defining the warm air zone and the cool air zone. Li teaches that in the art of refrigerator machine compartments, that it is a known method to provide a divider wall (70) such that the divider wall is coupled to and surrounds a fan (20, 92, 48, etc.) to separate the warm air zone (54) and the cool air zone (56). This is strong evidence that modifying Jeon as claimed would produce predictable result (e.g. provide a mounting arrangement for the fan). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Jeon by Li such that the fan further defines the warm and cool air zone, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing a mounting arrangement for the fan.
In reference to claim 19, Jeon and Li disclose the claimed invention.
Jeon discloses the fascia (90) includes a central flange (as defined in the annotated reference supra with respect to claim 8) operably coupled (albeit indirectly) to the divider wall (100).
In reference to claim 20, Jeon and Li disclose the claimed invention.
When Jeon is modified by Li to include the gasket, the combination would include the divider wall (100) includes the gasket operably coupled to the central flange (albeit indirectly).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763